         Case 4:19-cv-00289-WTM-CLR Document 10 Filed 07/17/20 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

    CALVIN B. JAMES,                      )
                                          )
                                          )
                   Plaintiff,             )
                                          )
    v.                                    )               CV419-289
                                          )               CR418-205
                                          )
    UNITED STATES OF                      )
    AMERICA,                              )
                                          )
                                          )
                   Defendant.             )

            ORDER AND REPORT AND RECOMMENDATION


         Calvin B. James moves under 28 U.S.C. § 2255 to vacate, set aside,

or correct his federal sentence. Docs. 75.1 Preliminary review under Rule

4(b) of the Rules Governing § 2255 Motions2 shows that his motion is not

yet ripe.      Also before the Court is plaintiff’s motion to dismiss the

undersigned, which the Court construes as a motion for recusal. Doc. 93.


1
 The Court is citing to the criminal docket in CR418-205 unless otherwise noted and
all page numbers are those imprinted by the Court’s docketing software.
2
 “The judge who receives the [§ 2255] motion must promptly examine it. If it plainly
appears from the motion, any attached exhibits, and the record of prior proceedings
that the moving party is not entitled to relief, the judge must dismiss the motion and
direct the clerk to notify the moving party.” 28 U.S.C. 2255, Rule 4(b).
    Case 4:19-cv-00289-WTM-CLR Document 10 Filed 07/17/20 Page 2 of 6




For the following reasons, the plaintiff’s § 2255 motion should be

DISMISSED and motion for recusal is DENIED.

     Plaintiff’s conviction is currently pending appeal before the

Eleventh Circuit. See United States v. James, No. 19-11549 (11th Cir.

April 23, 2019.   “The general rule is that a defendant may not seek

collateral relief while his direct appeal is pending.” United States v.

Khoury, 901 F.2d 975, 976 (11th Cir. 1990) (affirming denial of § 2255

motion for lack of jurisdiction); see also United States v. Dunham, 240 F.3d

1328, 1329–30 (11th Cir. 2001) (per curiam) (concluding that district court

lacked jurisdiction to consider and rule on § 2255 motion during pendency

of direct appeal of sentence); see also United States v. Casaran-Rivas, 311

F. App'x 269, 272 (11th Cir. 2009) (per curiam) (“[A]bsent extraordinary

circumstances, a defendant may not seek collateral relief while his direct

appeal is pending, as the outcome of the direct appeal may negate the need

for habeas relief.”). His present § 2255 motion to vacate, set aside, or

correct his sentence is, therefore, premature. Moreover, movant has

pointed to no extraordinary circumstances warranting consideration of his

motion at this stage of his case.     Accordingly, this Court is without

jurisdiction to consider movant's § 2255 motion, and the undersigned
     Case 4:19-cv-00289-WTM-CLR Document 10 Filed 07/17/20 Page 3 of 6




recommends that the instant motion be DENIED                       WITHOUT

PREJUDICE to movant’s right to file a new habeas petition if and when

it becomes ripe for adjudication.

      Plaintiff also seeks the removal of the undersigned pursuant to the

“one free bite” rule. Doc. 93. The “one free bite” rule is an archaic rule

of tort law that is irrelevant to the continued participation of a judge. It

essentially grants a mulligan to the owner of a domesticated animal that

bites another person, if the owner was not on notice of the animal’s

proclivity to bite because it had not previously done so. One-bite Rule,

Black’s Law Dictionary (10th ed. 2014) (“A common-law rule or statutory

provision holding a dog-owner responsible for any harm or injury caused

by the dog only if the owner knows or has reason to know that the dog is

dangerous. . . . Also termed first-bite rule; one-free-bite rule.”). Neither the

“one bite rule” nor any other common-law or statutory construction

known to the Court allows a party a free pass to change their judge without

good cause. Beyond his assertion of an outdated, inapplicable doctrine,

plaintiff has pointed to no grounds warranting recusing in this case.

      Two federal statutes govern judicial disqualification. The first, 28

U.S.C. § 144, only applies when “a party . . . makes and files a timely and
     Case 4:19-cv-00289-WTM-CLR Document 10 Filed 07/17/20 Page 4 of 6




sufficient affidavit . . . .” Since no such affidavit has been filed, it does not

apply here.    The second, 28 U.S.C. § 455, “places a judge under a self-

enforcing obligation to recuse himself where the proper legal grounds

exist.” United States v. Alabama, 828 F.2d 1532, 1540 (11th Cir.

1987), superseded by statute on other grounds as recognized by J.W. by and

through Tammy Williams v. Birmingham Bd. of Ed., 904 F.3d 1248, 1254

(11th Cir. 2018). As none of the grounds for mandatory disqualification

enumerated under § 455(b) are applicable in this case, the only remaining

justification for disqualification is if my “impartiality might reasonably be

questioned.” 28 U.S.C. § 455(a). This requires consideration of whether

“an objective, disinterested, lay observer fully informed of the facts

underlying the grounds on which recusal was sought would entertain a

significant doubt about the judge's impartiality.” United States v. Patti,

337 F.3d 1317, 1321 (11th Cir. 2003) (quoting Parker v. Connors Steel, Co.,

855 F.2d 1510, 1524 (11th Cir. 1988), cert. denied, 540 U.S. 1149 (2004)).

As Plaintiff has articulated no grounds for questioning the impartiality of

the Court, recusal is not warranted and the motion is, therefore,

DENIED.
     Case 4:19-cv-00289-WTM-CLR Document 10 Filed 07/17/20 Page 5 of 6




     In summary, plaintiff’s motion for recusal is DENIED. Doc. 93.

The Court also recommends that the motion to vacate, set aside, or

correct under 28 U.S.C. § 2255 be DISMISSED, WITHOUT PREDICE

as not yet ripe. Doc. 75.

     Applying the Certificate of Appealability (COA) standards set forth

in Brown v. United States, 2009 WL 307872 at * 1–2 (S.D. Ga. Feb. 9,

2009), the Court discerns no COA-worthy issues at this stage of the

litigation, so no COA should issue either. 28 U.S.C. § 2253(c)(1); Rule 11(a)

of the Rules Governing Section 2255 Proceedings for the United States

District Courts (“The district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant”)

(emphasis added).

     This report and recommendation (R&R) is submitted to the district

judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and

this Court’s Local Rule 72.3. Within 14 days of service, any party may

file written objections to this R&R with the Court and serve a copy on all

parties. The document should be captioned “Objections to Magistrate

Judge’s Report and Recommendations.” Any request for additional time
    Case 4:19-cv-00289-WTM-CLR Document 10 Filed 07/17/20 Page 6 of 6




to file objections should be filed with the Clerk for consideration by the

assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO ORDERED AND REPORTED AND RECOMMENDED, this

17th day of July, 2020.


                                     _______________________________
                                     ______
                                          ______
                                               ___
                                                 ___________
                                     CHR     PHER L. RAY
                                      HRISTOPHER
                                      HRISTO
                                           OPH
                                     UNITED STATESS MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
